Exhibit 10.2      

[logo.jpg]
Kulicke & Soffa Industries Inc.
1005 Virginia Drive
Fort Washington, PA 19034 USA
 
215-784-6000 phone
 
215-659-7588 fax
 
www.kns.com




November 16, 2010






Mr. Michael J. Morris
[Address Omitted]


Dear Mike:


This letter confirms our mutual agreement that your last day of employment with
Kulicke and Soffa Industries, Inc. (the “Company”) will be January 21, 2011
(“Termination Date”).  If you do not voluntarily terminate your employment
before the Termination Date, in addition to the other benefits provided therein,
you will be entitled to receive the severance payments described under the
Company’s Officer Severance Plan, as in effect on the date of this letter (the
“Plan”).  You acknowledge that any severance to be paid under the Plan and this
letter is conditioned upon you executing the general release in favor of the
Company and its affiliates provided in the Plan.  A copy of the Plan and the
release is attached as Exhibit A to this letter.


This letter agreement also confirms that your last day as Chief Financial
Officer of the Company shall be December 12, 2010.  Between December 12, 2010
and the Termination Date you shall devote your full time and energy to
transitioning the chief financial officer’s responsibilities to your successor,
in Singapore and at any other Company location(s) that I shall direct.


The letter agreement between you and the Company dated September 24, 2009 is
terminated and replaced by this letter agreement.



 
Sincerely,
         
/s/ Bruno Guilmart
         
Bruno Guilmart
   
President and
   
Chief Executive Officer
 



ACCEPTED AND AGREED


/s/ Michael J. Morris
 
Michael J. Morris
 



 
 
 

--------------------------------------------------------------------------------

 